Citation Nr: 1547351	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for status post three left knee surgeries with degenerative disease and residual left knee scar.
 
2.  Entitlement to an initial rating in excess of 20 percent for left knee, torn meniscus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to August 1997.

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which continued a 10 percent evaluation for status post three left knee surgeries with degenerative disease and residual left knee scar. 

During the course of the appeal, the Veteran was granted a separate 20 percent evaluation for left knee torn meniscus.  As a result, the Veteran is currently in receipt of a 10 percent evaluation for status post left knee surgeries with degenerative disease and residual left knee scar and a 20 percent evaluation for left knee torn meniscus.  

This matter was previously remanded by the Board in April 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left knee, status post three surgeries with degenerative disease and residual left knee scar is manifested by painful motion; there is no objective evidence of the Veteran's left knee flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; impairment of the tibia or fibula; or ankylosis; unstable or painful scarring or scarring of at least 6 square inches.
 
2.  The Veteran's left knee torn meniscus is manifested by dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's left knee, status post three surgeries with degenerative disease and residual left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 5260, 5261-5263 (2014).
 
 2. The criteria for a rating in excess of 20 percent for the Veteran's left knee torn meniscus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this matter in April 2014.

The Board's remand instructed the RO to: (1) contact the Veteran requesting him to identify any medical care providers for his left knee condition since 2011 and associate any identified records with the file; (2) undertake any additional development deemed necessary; and (3) readjudicate the claim.

VA sent an April 2014 letter to the Veteran requesting that he identify any additional treatment, which resulted in obtaining additional private medical records. VA obtained updated VA treatment records and associated them with the file.  The RO readjudicated the claim in a September 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the August 2009 rating decision on appeal, January 2009 and June 2009 letters provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected left knee disability.  Consistent with Dingess, they included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  

A VA examination for the Veteran's left knee was most recently afforded in January 2013.  The record does not suggest that the January 2013 examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent January 2013 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his left knee disability. Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating for Left Knee

      Disability Evaluations Generally

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40  state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45  state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

      Applicable Diagnostic Codes

As discussed, the Veteran is currently assigned a 20 percent rating for left knee, torn meniscus under Diagnostic Code 5258, effective December 18, 2008, and a 10 percent rating for status post three left knee surgeries with degenerative disease and residual left knee scar under Diagnostic Code 5010-5260.  The Veteran filed his increased rating claim on December 18, 2008.  The Veteran was awarded a temporary 100 percent evaluation for convalescence from December 22, 2011 to January 31, 2012 for his left knee.  
Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.

Diagnostic Code 5010 is for arthritis due to trauma, and directs for rating to be done under DC 5003, degenerative arthritis.  Diagnostic Code 5003 is used to evaluate for degenerative arthritis, and the regulations instruct that degenerative arthritis established by X-ray findings be rated on the basis of limitation of motion of the affected parts, when resulting in a compensable rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5024 (2014). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5258 is used when there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent evaluation is the only available rating under this diagnostic code.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel  has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

      Factual Background

At an August 2009 VA examination, the Veteran reported constant pain of 7 out of 10, weakness, stiffness, occasional swelling, giving way, locking, fatigability, and lack of endurance.  He denied symptoms of heat.  The Veteran was taking over-the-counter pain medications.  He reported flare-ups at least once a day, during which the pain was 10 out of 10.  Standing for more than 30 to 40 minutes or walking for more than 15 minutes was a precipitating factor for pain.  Rest and mediation relieved pain.  The Veteran denied incapacitation, weight loss/gain, fever, dizziness, numbness, assistive devices, and orthotics or braces.  Functional limitation was reported as difficulty climbing or going down the stairs.  The impact on activities of daily living and on his occupation was noted as "has slowed him down."  The Veteran reported that he had not lost any working days as a result of his knee.

Physical examination revealed healed surgical scars, supple, nonadherent, and nontender.  There was mild crepitus.  No increased heat or redness, no edema or effusion.  Range of motion findings were extension 0 degrees, and flexion 140 degrees with pain at 120 degrees.  Repetitive motion testing resulted in increased pain, weakness, lack of endurance, fatigue, and incoordination with flexion to 120 degrees and no additional loss of range of motion.  There was no instability.  Diagnostic testing revealed early degenerative disease.

A July 2011 VA treatment note documented left knee stiffness after prolonged standing, pressure in the back of the knee, and stiffness after playing golf.  There was minimal crepitus, a negative anterior drawer, minimal swelling, moderate point tenderness on the medial aspect of the left knee.  

An October 2011 VA treatment note documents pain of 3 to 8 out of 10, which was aggravated by walking and squatting.  The Veteran reported stiffness, squatting makes his knee "feel like it will explode," and minimal swelling.  Pain was relieved by diclofenac.  Physical examination revealed moderate tenderness around the area of the medial collateral ligament, a negative McMurray's test, and no swelling.  

A November 2011 private treatment record documents left knee pain, with trouble squatting, bending, and kneeling.  The Veteran experienced aching and burning pain, with popping, clicking, and locking.  Physical examination revealed medial joint line tenderness and a positive McMurray's test, indicating a torn meniscus.  The Veteran had full range of motion except for pain with attempted acute flexion.  Strength was normal, sensations intact, reflexes normal.

A December 2011 private treatment record documents the Veteran complaining of left knee pain, with trouble squatting, bending, and kneeling.  The Veteran experienced aching and burning pain, with popping, clicking, and locking.  The Veteran had a normal weightbearing line, with an antalgic gait favoring his left knee.  Physical examination revealed medial joint line tenderness and a positive McMurray's test, indicating a torn meniscus.  There was no instability and the knee was otherwise neurovascularly intact.  Review of x-rays confirmed a torn medial meniscus and chondromalacia in the patellofemoral joint and the medial femoral condyle.  The examiner stated that he was going to schedule the Veteran for a left knee arthroscopy with a partial medial meniscectomy and chondroplasty.  Additional treatment records indicate that the procedure was performed on December 22, 2011.  Records document the Veteran's recovery from this procedure.

At the January 2013 VA examination, the Veteran reported stiffness and pain.  The pain was constant, moderate to severe, and sharp.  The Veteran reported taking Motrin 800 3 days per week twice per day or diclofenac daily for 2 days per month.  He indicated that flexion of the left knee in the same position for a period of time increases pain in the left knee.  Playing golf, bowling, yard work, and any activity involving repetitive bending of the left knee increases pain.  Pain is improved by extending the knee and keeping weight off of it.  The Veteran denied flare-ups of the condition.  

Range of motion findings were flexion to 110 degrees with objective evidence of pain at 0 degrees, extension to 0 degrees with objective evidence of pain at 0 degrees.  The Veteran was unable to perform repetitive use testing.  Functional loss and limitation after repetitive use of the left knee was noted as less movement than normal and pain on movement.  There was no tenderness or pain to palpation of the knee.  Muscle strength was normal.  There was no instability.  There was no evidence of recurrent patellar subluxation or dislocation.  A meniscus (semilunar cartilage) condition was noted, documented as a meniscal tear of the left knee resulting in frequent episodes of joint pain.  Residuals of the Veteran's meniscectomy were pain.  Scars were noted as a result of the Veteran's left knee procedures, however they were not painful and/or unstable and the total area of all related scars was less than 6 square inches.  X-rays documented degenerative or traumatic arthritis of the left knee, no evidence of patellar subluxation, and no other significant diagnostic findings or results.  The examiner concluded that the Veteran's left knee condition did not impact his ability to work.

      Analysis

Considering the pertinent facts in light of applicable rating criteria, the Board finds that evaluations in excess of 10 percent for status post left knee surgeries with degenerative disease and residual left knee scar and in excess of 20 percent for left knee, torn meniscus, are not warranted.  The Board will not disturb the Veteran's temporary 100 percent evaluation for the period from December 22, 2011 to January 31, 2012.

Specifically, the evidence does not show flexion in the left knee limited to 30 degrees or less to warrant a rating in excess of 10 percent under Diagnostic Code 5260.  On the contrary, the record does not show that flexion limited to 45 degrees of less as contemplated by a compensable evaluation under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 10 degrees or more to warrant a separate evaluation under Diagnostic Code 5261.  Throughout the period on appeal, flexion has not been limited to 30 degrees or less.  On the contrary,  extension findings have not been limited to 10 degrees or more at any time as contemplated by a compensable rating. 

As shown above, the Veteran has not exhibited a level of limitation of flexion under Diagnostic Code 5260 consistent with an evaluation in excess of 10 percent, or limitation of extension consistent with a compensable evaluation under Diagnostic Code 5261.  Accordingly, separate ratings based on limitation of flexion and limitation of extension are not warranted. 

Further, there is no evidence to support a higher disability rating for the left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  In reaching this finding, the Board does note that at the Veteran's January 2013 VA examination he was unable to perform repetitive use testing.  However, when viewing the evidence of record, there is no indication that functional loss due to the factors considered above warrants a rating in excess of 10 percent due to limitation of motion.  Significantly, the Veteran's treatment records, both VA and private, do not document any additional functional limitation due during periods of flare-ups.  

With respect to the Veteran's 20 percent evaluation under Diagnostic Code 5258, this is the schedular maximum for this Diagnostic Code.  As a result, an evaluation in excess of 20 percent under this Diagnostic Code is not available.

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's left knee disability has been manifested by instability, ankylosis, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  As such, an increased rating (or separate rating based on instability) cannot be assigned for the left knee under Diagnostic Codes 5256 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-5263.  

The Board notes that the Veteran has stated pain varies in intensity, and he has reported left knee pain, stiffness, incoordination, and weakness.  However, on examination, the Veteran's flexion was never limited to greater 30 degrees or less, and extension of the left knee never limited to greater than 0 degrees.

There was no instability, no patellar abnormality, and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his left knee disability would still more closely approximate no more than a 10 percent rating for limitation of motion.

The Board also finds that there is no basis for a separate evaluation for the Veteran's left knee scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7801-7805.  The scar was superficial, not painful on examination, and not unstable.  There was no skin breakdown, inflammation, edema, keloid formation, limitation of motion, limitation of function, or adherence to underlying tissue.  These findings do not provide a basis for a separate compensable evaluation.

Thus, disability ratings in excess of 10 percent for status post left knee surgeries with degenerative disease and residual left knee scar and in excess of 20 percent for left knee, torn meniscus, are not warranted.

      Extraschedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his left knee disability.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for status post left knee surgeries with degenerative disease and residual left knee scar is denied.
 
Entitlement to an initial rating in excess of 20 percent for left knee, torn meniscus is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


